FERGUSON, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
I agree with Judge Kilday’s scholarly discussion of the issue regarding search and seizure and the determination that no illegality is to be found here. A search conducted by American officers for the recovery of the fruits of crime, based on probable cause and authorized by a proper person, is to be governed by American law when its product is' tendered in evidence at a United States court-martial. It is to the United States Constitution that we must look in measuring the exercise of Federal power, and by its standards we must be guided in the receipt of evidence on behalf of the prosecution. Here, the search satisfied those requirements and, under the facts presented, we need look no further.
As to the other question before us, however, I must express stringent disagreement. I cannot join in holding an accused entitled to no relief when faced with a specification which charges him with the continual and repeated commission of criminal acts of adultery between July 1, 1964, and October 20, 1964. An adultery count must “state the time and place of the commission of the alleged offense with precision and certainty.” 2 Am Jur 2d, Adultery and Fornication, § 22. Otherwise, as here, the accused is met with the need to establish his defense over a period of several months as to contacts with his alleged paramour, while the Government is relieved, by its a continuando pleading, from the burden of meeting any alibi or other defense to specific suspicious or incriminating circumstances. That is exactly the situation here, for in moving to have the specification made more definite and certain as to time, counsel noted the impossibility of answering the allegations as to misconduct when they are spread over 111 days, although he was prepared to contest any specific occasion on which the Government was able to demonstrate a relationship between the parties.
The authorities seem well agreed that a specific allegation of time is of the essence in charges of adultery, and no precedent has been shown to support the shotgun-type of pleadings involved here. See 2 Am Jur 2d, supra, § 22. Thus, in State v Thompson, 31 Utah 228, 87 Pac 709 (1906), the accused was charged with adultery “ ‘on the 13th day of February, 1905, and on divers other days, and thence continually between the said 13th day of February, 1905, until the 1st day of August, 1905.’ ” As to the portion of the information charging the offense on a continuing basis, the court declared, at page 710:
“. . . Every information or indictment, to be adequate, must allege a day and year on which the offense was committed. It is inadequate to charge an offense committed at some indefinite time between two specified days. . . . The allegation that the defendant committed the offense at an indefinite time on divers days between two specified days does not charge any offense. . . [Emphasis supplied.]
See also State v Sheffield, 45 Utah 426, 146 Pac 306 (1915), and Burns v State, 17 Okla Crim 26, 182 Pac 738 (1919), as pointjng up the distinction between adultery as a single offense and unlawful cohabitation as a continuing crime. See also Annotation, 74 ALR 1361, and 2 Am Jur 2d, supra, § 22.
Only Coyne v Coyne, 297 NY 927, 79 NE2d 748 (1948), is cited as authority to the contrary. The court there, however, dealt with a civil divorce action, in which it was manifestly proper to set forth different *290instances of adulterous conduct. Moreover, it was faced with the question whether such complaint was barred by the statute of limitations. An act within the statute being found, the judgment below was affirmed. Manifestly, this constitutes no authority for the proposition that a criminal complaint may be turned into a barrage of indefinite and vague charges as to accused’s relationship with his alleged paramour over a period of months.
Turning to our own cases, it is clear they likewise do not sustain the pleading here. United States v Frayer, 11 USCMA 600, 29 CMR 416, involved a júrisdictional issue and we determined no more than that the specification alleged misconduct within accused’s current enlistment and, hence, subjected him to punishment therefor. Nor did the accused there make any application for relief or assert, as did Carter, that it was not possible for him minutely to account for his whereabouts over a period of 111 days. United States v Means, 12 USCMA 290, 30 CMR 290, involved the use of marihuana over a period of time. And, as we recently noted in United States v Davis, 16 USCMA 207, 36 CMR 363, at page 208, that decision was premised on the use of marihuana as a course of conduct, whereas, in Judge Latimer’s words, “a single use of marihuana may or may not be discrediting or detrimental to good order.” United States v Means, supra, at page 295. As we have seen, however, adultery is not a course of conduct. It is a single act, and its very occurrence is made punishable, without regard to any continuation of the relationship. Thus, even the holding in Means, supra, offers no support for the result reached today.
Finally, the broadness of the pleading necessarily leaves unresolved the question whether two-thirds of the court members, concurred in finding the accused guilty of the same act. Under the allegation of the long period involved, one may have been convinced by the testimony as to the accused’s joint occupancy of the apartment with a woman over that period of time. Another may have inferred an act occurred upon the entry on the lease. Others may have found such act on the basis of Lieutenant Franson’s testimony as to what he observed on his visit, or based their conclusions on the other circumstances presented. The fact of the matter is that the specification includes so many offenses that, despite reference to the record or elsewhere, there is no way of determining whether the required number of members predicated guilt on the same basis. Therefore, as we said in United States v Paulk, 13 USCMA 456, 32 CMR 456, at page 457:
“The specification thus violates one of the rudimentary principles of pleading, for, as noted by the Manual for Courts-Martial, United States, 1951, ‘One specification should not allege more than one offense either con-junctively or in the alternative.’ . . . See also United States v Parker, 3 USCMA 541, 13 CMR 97; United States v Autrey, 12 USCMA 252, 253, 30 CMR 252, 253; Federal Rules of Criminal Procedure, Rule 8a; and Kotteakos v United States, 328 US 750, 90 L ed 1557, 66 S Ct 1239 (1946).”
In sum, then, I would follow the authorities, cited supra, and require the Government to allege the occurrence of adulterous misconduct on a day certain and thereby permit the accused to avoid being faced with a cloud of charges within the guise of a single count. State v Thompson, supra. Only then will he be able to meet the evidence against him and present some semblance of a defense. Adultery, like larceny, is but a single offense and it should be charged as such. United States v Williams, 12 USCMA 683, 31 CMR 269; United States v Paulk, supra. Neither convenience to the Government nor distaste for the accused’s actions should lead us to approval of so broad an allegation as here presented. I, therefore, note my dissent to this portion of the opinion.
I would set aside the findings of guilty of adultery, order that charge dismissed, and remand the case to the board of review for reassessment of the sentence on the remaining charge.